 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MELISSA FAIRFIELD,                               No. 1:19-cv-00632-DAD-HBK (PC)
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND DENYING
14   ALBERT KHOO, et al.,                             PLAINTIFF’S MOTIONS FOR INJUNCTIVE
                                                      RELIEF
15                      Defendants.
                                                      (Doc. Nos. 47, 54, 71)
16

17

18          Plaintiff Melissa Fairfield is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636 (b)(1)(B) and Local Rule 302.

21          On March 25, 2021, the assigned magistrate judge issued findings and recommendations

22   recommending that plaintiff’s motions for preliminary injunctive relief (Doc. Nos. 47, 54) be

23   denied. (Doc. No. 71.) Those findings and recommendations were served on plaintiff and

24   contained notice that any objections thereto were to be filed within thirty (30) days from the date

25   of service. (Id. at 4–5.) To date, no objections have been filed, and the time in which to do so

26   has now passed.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

28   court has conducted a de novo review of the case. Having carefully reviewed the entire file, the
                                                      1
 1   court finds the findings and recommendations to be supported by the record and by proper

 2   analysis.

 3          Accordingly,

 4          1.     The findings and recommendations issued on March 25, 2021 (Doc. No. 71) are

 5                 adopted in full;

 6          2.     Plaintiff’s motions for preliminary injunctive relief (Doc. Nos. 47, 54) are denied;

 7                 and

 8          3.     This case is referred back to the assigned magistrate judge for further proceedings

 9                 consistent with this order.

10   IT IS SO ORDERED.
11
        Dated:    May 4, 2021
12                                                       UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
